DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/367,641, filed on 03/28/2019, now US patent No. 10,820,456.  Acknowledgment is made of applicant's claim for foreign priority based on an application 10-2018-0110201, filed on 09/14/2018 in Korea.

Information Disclosure Statement
The IDS filed on 09/24/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 09/24/2020 is acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 & 2 &6), 2, 3, 4, 5, 7, 10, 11, 12, 13 and 8 of U.S. Patent No. 10,820,456. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, [US 10,820,456] discloses the features of an electronic device module comprising: 
a first substrate;
an electronic device mounted on a lower surface of the first substrate; 
a second substrate mounted on the lower surface of the first substrate, the second substrate being configured to electrically connect the first substrate to an external source of power; 
a connecting conductor bonded to a lower surface of the second substrate; and 
a sealing portion that seals the electronic device, the second substrate, and the connecting conductor (claim 1 of the US 10,820,456),
wherein the sealing portion covers the lower surface of the second substrate, the connecting conductor passes through the sealing portion so that a surface of the connecting conductor is exposed to an exterior of the sealing portion, and (claim 6 of the US 10,820,456)
the exposed surface of the connecting conductor and a lower surface of the sealing portion are disposed on a same plane (claim 2 of the US 10,820,456).
The features as claimed are disclosed in the combination of claims 1, 2 and 6 of the US 10,820,456.
Regarding claim 2,   The US 10,820,456 discloses wherein a surface of the electronic device is exposed to the exterior of the sealing portion, and the exposed surface of the connecting conductor, the lower surface of the sealing portion, and the exposed surface of the electronic device are disposed on a same plane.
The features as claimed are disclosed in the claim 2 of the US 10,820,456.
Regarding claim 3, The US 10,820,456 discloses a protective layer disposed along a surface formed by the electronic device and the sealing portion.
This feature as claimed is disclosed in the claim 3 of the US 10,820,456.
Regarding claim 4, The US 10,820,456 discloses a shielding layer disposed on the protective layer.
This feature as claimed is disclosed in the claim 4 of the US 10,820,456.
Regarding claim 5, The US 10,820,456 discloses wherein the second substrate comprises a device accommodating portion comprising a through-hole, and the electronic device is disposed in the device accommodating portion.
The features as claimed are disclosed in the claim 5 of the US 10,820,456.
Regarding claim 6, The US 10,820,456 discloses wherein the connecting conductor is made of either one or both of a solder and a conductive resin.
This feature as claimed is disclosed in the claim 7 of the US 10,820,456.
Regarding claim 7, The US 10,820,456 discloses: a first element mounted on an upper surface of the first substrate; and a first sealing portion that seals the first element.
The features as claimed are disclosed in the claim 10 of the US 10,820,456.
Regarding claim 8, The US 10,820,456 discloses wherein a shortest distance from the upper surface of the first substrate to an upper surface of the first sealing portion is greater than a shortest distance from the lower surface of the first substrate to the lower surface of the sealing portion.
The features as claimed are disclosed in the claim 11 of the US 10,820,456.
Regarding claim 9, The US 10,820,456 discloses wherein the mounting height of the second substrate is a shortest distance from the lower surface of the first substrate to the lower surface of the second substrate, and the mounting height of the electronic device is a shortest distance from the lower surface of the second substrate to a lower surface of the electronic device.
The features as claimed are disclosed in the claim 12 of the US 10,820,456.
Regarding claim 10, The US 10,820,456 discloses wherein the second substrate comprises an electrode pad embedded in the lower surface of the second substrate, the connecting conductor is bonded to the electrode pad, and the electronic device module further comprises an external connection terminal bonded to a lower surface of the connecting conductor.
The features as claimed are disclosed in the claim 13 of the US 10,820,456.
Regarding claim 11, The US 10,820,456 discloses wherein the exposed surface of the connecting conductor is a lower surface of the connecting conductor, and a side surface of the connecting conductor is covered by the sealing portion all around the connecting conductor.
The features as claimed are disclosed in the claim 8 of the US 10,820,456.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. [US 9,527,723].
Regarding claim 1, Lin et al., disclose an electronic device (50, figure 1; 234, figures 6A-6B; and/or 320, 324, 330, figures 8-10), module comprising:
a first substrate (190, figures 1, 6A-6B and 8-10);
an electronic device (124, figures 1, 6A-6B and 8-10) mounted on a lower surface of the first substrate;
a second substrate (170, figures 1 and 8-10) mounted on the lower surface of the first substrate, the second substrate being configured to electrically connect the first substrate to an external source of power [(322, figure 8); (326, figure 9); and (230, figure 10)];
a connecting conductor (160, figures 8-10) bonded to a lower surface of the second substrate; and
a sealing portion (220, figure 9) that seals the electronic device, the second substrate, and the connecting conductor,
wherein the sealing portion (220, figure 9) covers the lower surface of the second substrate, the connecting conductor passes through the sealing portion (160 & 326, figure 
the exposed surface of the connecting conductor and a lower surface of the sealing portion are disposed on a same plane (206 & 160, figure 10).
Regarding claim 2, Lin et al., disclose wherein a surface of the electronic device (206, figure 10) is exposed to the exterior of the sealing portion, and the exposed surface of the connecting conductor (154 or 160, figure 10), the lower surface of the sealing portion, and the exposed surface of the electronic device are disposed on a same plane (206 & 154/160, figure 10).
Regarding claim 3, Lin et al., disclose a protecting layer (188, figure 9) disposed along a surface formed by the electronic device and the sealing portion (220, figure 9).
Regarding claim 4, Lin et al., disclose a shielding layer (220, figure 9, column 12, lines 15-18) disposed on the protective layer (188, figure 9).
Regarding claim 5, Lin et al., further disclose wherein the second substrate comprises a device (124, figures 8-10) accommodating portion (a cavity enclosed the electronic device 124, figures 8-10) comprising a through-hole (the cavity is filled by element 186, figures 8-10), and the electronic device is disposed in the device accommodating portion.
Regarding claim 6, Lin et al., disclose wherein the connecting conductor is made of either one or both of a solder and a conductive resin (160 & 326, figure 9).
Regarding claim 7, Lin et al., disclose a first element (244, figures 8-10) mounted on an upper surface of the first substrate (190, figures 8-10); and a first sealing portion (350, figure 10) that seals the first element.
Regarding claim 8, Lin et al., disclose wherein a shortest distance from the upper surface of the first substrate (190, figures 9-10) to an upper surface of the first sealing portion (350, figure 10) is greater than a shortest distance from the lower surface of the first substrate (156, figure 10) to a lower surface of the sealing portion (220, figure 9).
Regarding claim 9, Lin et al., disclose wherein the mounting height (156-154, figure 9) of the second substrate (170, figure 9) is a shortest  distance from the lower surface of the first substrate (156, figure 9) to the lower surface of the second substrate (154, figure 9), and the mounting height of the electronic device is a shortest distance from the lower surface of the second substrate (154, figure 9) to a lower surface of the electronic device (128, figure 9).
Regarding claim 11, Lin et al., disclose wherein the exposed surface of the connecting conductor (160, figure 9) is a lower surface of the connecting conductor, and a side surface of the connecting conductor is covered by the sealing portion (220, figure 9) all around the connecting conductor (160, figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., in view of Cho [US 2015/0195913].
Regarding claim 10, Lin et al., disclose the electronic device module (124, figures 8-10) further comprises an external connection terminal (322, figure 8; 326, figure 9; and 230, figure 10) bonded to a lower surface of the connecting conductor (160, figures 8-10).
	Lin et al., disclose the claimed invention except for wherein the second substrate comprises an electrode pad disposed on the lower surface of the substrate; and the connecting conductor is bonded to the electrode pad.
	Cho discloses an electronic component module (100, figures 1-10) comprising a second substrate (20, figures 1-10) being bonded underneath a first substrate (10, figures 1-10); and wherein the second substrate comprises a lower electrode pad (24, figures 1-10, paragraph 0057) disposed on the lower surface of the second substrate; and a connecting conductor (28, figures 1-10) is bonded to the electrode pad.
	It would have been to one of ordinary skill in the art at the time the invention was made to add a pair of the electrodes on both surface of the second substrate of Lin et al., as suggested by Cho, for the purpose of improving a circuit patterns and/or providing fasteners to the external electrically connections from a bottom of the second substrate in the electrical module.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lang [US 2020/0235453] discloses method for producing a waveguide circuit device and radar system;
Kimura et al. [US 2019/0221507] disclose semiconductor device mounting bard and semiconductor package; and
Hayashi et al. [US 2014/0124915] disclose semiconductor module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2841
07/31/2021